United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1032
                                    ___________

Martin Lindstedt,                          *
                                           *
             Appellant,                    *
                                           *
      v.                                   *   Appeal from the United States
                                           *   District Court for the
Missouri Southern State College;           *   Western District of Missouri.
Everett L. Howard; Andrew Love;            *
Douglas Carnahan; City of Joplin,          *       [UNPUBLISHED]
Missouri; Gary Avias; Bob Denis;           *
Vicki Sue Myers; Julio Leon, MSSC’s        *
President; John Tiede, MSSC’s              *
Vice-President; Bill Boyer, MSSC’s         *
Chief of campus security; Joplin’s City    *
Council, of 1990 through November 2,       *
1993; David Niebur, Joplin’s Chief of      *
Police; Alice Bradford, also known as      *
Aalice Bradford; Bernie Johnson, as        *
member of the Joplin City Council in       *
his official capacity; Doug Hunt, as       *
member of the Joplin City Council in       *
his official capacity; Milton Wolf, as     *
member of the Joplin City Council in       *
his official capacity; Paul Bargar, as a   *
member of the Joplin City Council in       *
his official capacity; Jim West, as        *
member of the Joplin City Council in       *
his official capacity; Donald Clark, as    *
member of the Joplin City Council in       *
his official capacity; Bob Pullen, as      *
member of the Joplin City Council in       *
his official capacity; Ronald Richard,   *
as members of the Joplin City Council    *
in his official capacity; Earl Carr, as  *
member of the Joplin City Council in     *
his official capacity,                   *
                                         *
             Appellees.                  *
                                    ___________

                           Submitted: May 4, 2000
                               Filed: May 10, 2000
                                   ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Martin Lindstedt was arrested for a city ordinance violation and detained for a
few hours after he refused to leave the Missouri Southern State College campus when
asked to do so by an officer who was called to the scene in reference to a disturbance,
and campus officials subsequently revoked permission for Lindstedt to hold meetings
of a political group on campus.             Lindstedt then filed this 42 U.S.C.
§ 1983 action against a number of individuals and entities associated with the college
and the city. The District Court1 granted summary judgment in favor of all defendants,
and Lindstedt appeals. Having carefully reviewed the record and the parties’ briefs,
we agree with the District Court that defendants did not violate Lindstedt’s
constitutional rights, and that the grant of summary judgment was proper. See Dulany
v. Carnahan, 132 F.3d 1234, 1237-38 (8th Cir. 1997) (summary judgment standard of
review; if party opposing summary judgment does not seek shelter under Fed. R. Civ.
P. 56(f) or otherwise ask for continuance, court generally does not abuse its discretion

      1
      The Honorable Dean Whipple, Chief Judge, United States District Judge for the
Western District of Missouri.
                                          -2-
in granting summary judgment based on record before it); Habiger v. City of Fargo, 80
F.3d 289, 295 (8th Cir.) (concerning Fourth Amendment right not to be arrested unless
there is probable cause), cert. denied, 519 U.S. 1011 (1996); see also Bloch v. Ribar,
156 F.3d 673, 678 (6th Cir. 1998) (concerning elements of First Amendment retaliation
claim). Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                        CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-